DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
	In the amendment filed on 3/4/2021, claims 1-4 and 14-20 have been amended. The currently pending claims considered below are claims 1-20.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, Dorman et al. (US Patent 10,599,671 B2) teach analogous art to the instant application, that of managing data replication. Dorman more specifically teaches synchronizing files stored across multiple storage locations and resolving conflicts between states of files across the multiple storage locations. However, after careful consideration of the claim amendments and response (pages 2-9) filed on 3/4/2021 and the telephone interview held on 2/17/2021, the applicant’s representative 
The feature of first and second error comparison is disclosed in claim 1, that recites “refraining from aborting the operation and transitioning to an out of sync state based upon receiving a first error for the replicated operation; in response to determining that the first error for the replicated operation and a second error for the operation are a same error, acknowledging the operation and replicated operation as successfully completing and retaining the first storage object and second object in a synchronous replication state notwithstanding the first error and second error; and in response to determining that the first error and the second error are different, returning an error response to the client for the operation and transitioning the first storage object and second object into the out of sync state.”, and similarly in claims 14 and 19. Consequently, independent claims 1, 14, and 19 dependent claims 2-13, 15-18, and 20 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Guo (US Publication 2015/0186485 A1)
Magcale (US Publication 2019/0342146 A1)
Akirav (US Publication 2012/0310883 A1)
MAybee (US Patent 10,552,469 B2)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204.  The examiner can normally be reached on Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168